IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

UNITED STATES #
E
7. * MAG. NO. el= 110]
*
PHILIP STEWART a
*
3K ok OK ok
RDERR ING USE OF V CING/TE NFERENCIN

In accordance with Fed. R. Crim. P. 43(b)(2) and Standing Order 2020-06, this Court finds:
That the Defendant (or the Juvenile) has consented to the use of video
teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation
with counsel; and

That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

1. COVID pandemic, 2. Inability to conduct in-person hearing for indefinite period, and
3. Consent of defendant.

Accordingly, the proceeding(s) held on this date may be conducted by:
Video Teleconferencing
[| Teleconferencing, because video teleconferencing is not reasonably available for the
following reason:
[] The Defendant (or the Juvenile) is detained at a facility lacking video

teleconferencing capability.

[| Other:

 

(iby b Hai

 

Dekeiak Siaiie Honorable Anthony R. Mautone

United States Magistrate Judge
